Citation Nr: 1711817	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  07-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for left knee strain.  

2.  Entitlement to an initial evaluation in excess of 10 percent for low back strain.  

3.  Entitlement to an increased disability rating greater than 20 percent for right knee with degenerative changes, status post arthroscopic partial medial meniscectomy.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served in the United States Marine Corps from June 1980 to January 1984 and April 1984 to August 1989.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as well as a November 2011 rating decision issued by the VA Appeals Management Center.    

The Board remanded the left knee strain and lumbar strain issues in November 2010; these issues and the right knee claim were remanded in June 2012 for further development.

The issue of entitlement to an earlier effective date for the Veteran's service-connected right knee disability with degenerative changes, status post arthroscopic partial medical meniscectomy, has been raised by the record in a statement received May 24, 2013.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ); the Board therefore does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


REMAND

Remand is necessary to provide additional VA examinations.  Disabilities evaluated on the basis of limitation of motion must be assessed on functional impairment, utilizing the provisions of 38 C.F.R. §§ 4.40 and 4.45.  The Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations, VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Such inquiry is not limited to muscles or nerves.  Id.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  Id.; see also 38 C.F.R. § 4.59.  In a recent decision, the Court held that 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Because the previous VA examinations do not meet these requirements, VA must provide additional examinations.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he identify or submit any additional evidence relating to the disabilities at issue that has not yet been submitted to VA.  Based on the Veteran's response, attempt to procure copies of all records which have not previously been obtained from identified sources.  

2.  Obtain the Veteran's VA treatment records from May 2016 to the present.

3.  If any of the records requested in items 1 or 2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination for his lumbar strain disability.  The electronic claims file must be made available to the examiner.  Following a review of the evidence of record, the clinical examination results, and the Veteran's statements, the examiner must: 

a)  Determine the current severity of the Veteran's service-connected lumbar strain, to include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.   

The examination must address range of motion of the lumbar spine, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  Review the prior lumbar spine examinations and opine as to whether the above requested measurements for passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations in December 2005, May 2008 and January 2016, and if not, how they would have differed.  

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA examination for his right and left knee disabilities.  The electronic claims file must be made available to the examiner.  Following a review of the evidence of record, clinical examination results, and the Veteran's statements, the examiner must: 

a)  Determine the current severity of the Veteran's service-connected left knee strain and right knee disability with degenerative changes, status post arthroscopic partial medial meniscectomy.  

The disability determinations must include an analysis of any additional disability due to pain, weakness, excess fatigability, or incoordination.  In addition, the examination must address range of motion of the knees, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

b)  Review the prior knee examinations and opine as to whether the above requested measurements for passive range of motion and in weight-bearing and nonweight-bearing would be similar if taken at the time of the prior examinations in April 2005, December 2005, May 2008 and January 2016, and if not, how they would have differed.   

If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

6.  Readjudicate the matters on appeal.  If the benefits sought are not granted in full, issue a supplemental statement of the case to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

